      Case 4:15-cv-02513-MWB Document 44 Filed 03/31/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RANDALL L. SPADE,                              No. 4:15-CV-02513

          Plaintiff,                           (Judge Brann)
     v.

THE UNITED STATES OF
AMERICA,

          Defendant.

                                 ORDER

     AND NOW, this 31st day of March 2021, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.   Defendant’s Motion to Dismiss (Doc. 35) is GRANTED.

     2.   The case is DISMISSED, and the Clerk of Court is directed to close

          the case file.

                                        BY THE COURT:


                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        United States District Judge
